Citation Nr: 0533787	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation, in excess 
of 10 percent, for a residuals of a gunshot wound, right 
foot.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 






INTRODUCTION

The veteran served on active duty from July 1950 to June 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.



FINDING OF FACT

The veteran's residuals of a gunshot wound to the right foot, 
are characterized by progressive pain.  The metatarsal 
fracture is completely healed with no evidence of secondary 
arthritis or any other bony abnormality.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the right foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.56, 
4.71 (Diagnostic Code 5283), 4.73 (Diagnostic Code 5310) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are August 2001, October 2002, and August 2003 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claim for an 
increased disability rating.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In addition, the letters 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in May 2001.   Thereafter, the RO provided 
notice in August 2001, October 2002, and August 2003.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and a VA 
examination reports dated in September 2001 and October 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Factual Background

Service medical records revealed that the veteran was injured 
by rifle fire in September 1950.  A bullet went through his 
right foot shattering the fourth metatarsal near proximal 
end.  He was treated with a short leg cast.  The cast was 
removed in October 1950; wherein healed entry and exit wounds 
were revealed.  By November 1950, the veteran had recovered 
complete plantar flexion of the right foot and only ten 
degrees of limitation of dorsi-flexion.  The veteran's June 
1951 discharge examination revealed a nine month history of 
right foot pain.  Examination revealed that the veteran 
walked with a definite limp and punctate scars two-
centimeters long in the lateral portion of the dorsal surface 
of the right foot at the level of the base of the fourth 
metatarsal and a similar scar on the plantar surface midline 
at the level of the ball of the first metatarsal.  There was 
exquisite tenderness around the scars and slight limitation 
of motion of extreme plantar and dorsiflexion.   In January 
1952, service connection was awarded for a right foot injury 
and awarded a 10 percent disability evaluation.

In September 2001, the veteran presented for a VA 
examination.  The veteran's subjective complaints included an 
inability to stand for prolonged periods of time or walking 
for prolonged periods.  Physical examination revealed a 
normal gait and no tenderness over the dorsum or plantar 
surface.  No significant scarring was noticed.  The veteran 
had full range of motion of the ankle joint, and extension 
and flexion of the right foot.  The veteran was diagnosed as 
having a gunshot wound, right foot, with fracture of fourth 
metatarsal bone with subsequent x-ray findings that the bone 
had healed completely with apparent normal function of the 
ankle and foot, but with complaints of pain in the foot on 
prolonged walking or standing.  

VA treatment records revealed complaints of right foot pain 
in March 2002.  The veteran did not identify a specific area; 
there was no specific tenderness.  The veteran was assessed 
as having metatarsalgia.  In April 2002, the veteran reported 
with pain in the front of the foot with tenderness, somewhat 
more exquisite at third instruct/supervise right foot with 
palpation.  The veteran was assessed as having a possible 
neuroma due to a loose fitting shoe.  In July 2002, the 
veteran still had a neuroma.  A September 2002 x-ray revealed 
a healed fractured fourth metatarsal shaft, no other 
abnormality was identified.  

In October 2004, the veteran presented for an additional VA 
examination.  The veteran's subjective complaint was 
increased pain.  The veteran complained of pain on the dorsum 
of the right foot.  The examiner noted that the entrance 
wound was on the medial plantar surface of the right foot and 
the exit wound was on the dorsum of the right foot around the 
fourth metatarsal.  There were no discernible scars of the 
entry and exit wounds.  There was pain about the fourth 
metatarsal on palpation and slight deformity on examination.  
The veteran complained of pain and some fatiguability of the 
right foot, with standing and walking.  He used no assistive 
devices.  He reportedly took a pain pill, without any 
beneficial effect.  There was pain to palpation of the dorsum 
of the right foot.  There was no edema, no weakness, and no 
instability.  There was no evidence of abnormal weight 
bearing.  The examiner's impression was a gunshot wound to 
the right foot with resultant pain in the foot; metatarsal 
traumatic fracture, which was healed with treatment, but with 
continued and progressive pain.  X-rays remained unchanged 
since the September 2001 examination.  There was an old 
healed fracture of the proximal shaft of the fourth 
metatarsal consistent with history of old gunshot wound, but 
there was no secondary arthritis or other bony abnormality.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


III.  Analysis

The RO has evaluated the veteran's right foot disability 
pursuant to Diagnostic Code 5310, which governs ratings of 
muscle injuries of the foot, specifically, muscle group X. 38 
C.F.R. § 4.73, Diagnostic Code 5310 (2005).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (2005).  A muscle injury 
evaluation will not be combined with a peripheral nerve 
paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Diagnostic Code 5310 concerns Muscle Group X, which 
encompasses the intrinsic muscles of the foot.  Functions of 
these muscles include movements of the forefoot and toes and 
propulsion thrust in walking.  Under this section, a 10 
percent evaluation is warranted for moderate disability of 
the muscles of Group X, while a 20 percent evaluation is in 
order for moderately severe disability.

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2005).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2005).

Injuries to muscle group X affect the use of the foot and 
ankle.  Other Diagnostic Codes that are thus applicable to 
the veteran's claim include Diagnostic Code 5284, which 
provides that a 20 percent evaluation is assignable for a 
moderately severe foot injury and a 30 percent evaluation is 
assignable for a severe foot injury, Diagnostic Code 5271, 
which provides that a 20 percent evaluation is assignable for 
marked limited motion of the ankle, and Diagnostic Code 5270, 
which provides that a 20 percent evaluation is assignable for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 
5284 (2005).

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the veteran's right 
foot disability more nearly approximates the criteria for the 
10 percent evaluation that is currently assigned under 
Diagnostic Code 5310.

A 20 percent disability evaluation is warranted if the 
evidence established moderately severe muscle injuries.  The 
veteran's sole and constant complaint has been that of 
progressive pain; occasionally, tenderness has been 
documented.  The type of injury that is associated with a 
moderately severe muscle disability is a through and through 
or deep penetrating wound by a small high-velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  In this case, the veteran's wound may have been 
penetrating; and although it necessitated casting, there was 
no evidence that it caused prolonged infection, sloughing of 
soft parts, or intermuscular scarring.

Moreover, the wound necessitated approximately two months of 
treatment, but since then, the veteran has not consistently 
complained of cardinal signs and symptoms of muscle 
disability.  Upon examination, in September 2001 and October 
2004, the veteran had a normal gait, normal weight bearing, 
and full range of motion of the foot and ankle.  In addition, 
as previously indicated, there are no objective findings of 
record that would establish that the disability is moderately 
severe.  There is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side, and tests of strength did not demonstrate 
positive evidence of impairment.  An increased evaluation is 
therefore not warranted under the criteria of Diagnostic Code 
5310.

There is also no objective evidence that the veteran has a 
diagnosis of arthritis; that his disability manifests as a 
moderately severe foot injury; that there is any limitation 
of motion, particularly, marked limitation of motion; that 
there is ankylosis of the ankle; or that it affects two or 
more major joints or two or more minor joint groups.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Codes 5003, 5010, 5270, 5271, 
and/or 5284.

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right foot, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).



ORDER

A disability evaluation, in excess of 10 percent, for 
residuals of a gunshot wound, right foot, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


